        Case 2:18-cv-00694-KWR-CG Document 19 Filed 09/24/20 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

WILLIE C. GREENE,

       Plaintiff,

v.                                                          No. CV 18-694 KWR/CG

CORRECT CARE SOLUTIONS, et al.,

       Defendants.


               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on review of the record. On June 22, 2020, the

Court ordered service on Defendants Sergeant FNU Benavidez, Head Nurse Denise

Viallinda, and Officer Brian Stanford. (Doc. 12 at 3). Service was effectuated on each

named Defendant on June 22 and June 23, 2020, at the address listed in Plaintiff Willie

Greene’s Complaint. On July 6 and July 23, 2020, however, the mail was returned as

undeliverable. (Doc. 14); (Doc. 15); (Doc. 16).

       On August 13, 2020, the Court ordered Mr. Greene to provide a correct mailing

address for service of the named Defendants Sergeant FNU Benavidez, Head Nurse

Denise Viallinda, and Officer Brian Stanford, no later than September 14, 2020. (Doc. 17).

Mr. Greene has not timely provided a correct mailing address, or good cause for the failure

to provide a correct mailing address, and the Court therefore must recommend dismissal.

Fed. R. Civ. P. 4(m). See also Washington v. Correia, 546 Fed. App’x 786, 789 (10th Cir.

2013) (“[T]he onus [is] squarely on plaintiffs to track down the whereabouts of defendants”

so that the Court can “effectuate service,… even when the plaintiffs are in prison.”).

       On June 22, 2020, the Honorable Kea W. Riggs referred this matter to the

undersigned to issue findings of fact, conduct legal analysis, and recommend an ultimate

disposition. (Doc. 13). The Court, having reviewed the parties’ filings and the controlling
       Case 2:18-cv-00694-KWR-CG Document 19 Filed 09/24/20 Page 2 of 2


law, RECOMMENDS Plaintiffs’ Complaint, (Doc. 1), be DISMISSED.

      IT IS SO ORDERED.



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen-day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.




                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
